Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 1 of 7




                                                                       FILED
                                                                         Jul 15 2021

                                                                       SUSANY. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                           OAKLAND




                 4:21-cv-05434-PJH(PR)
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 2 of 7
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 3 of 7
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 4 of 7
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 5 of 7
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 6 of 7
Case 4:21-cv-05434-PJH Document 1 Filed 07/15/21 Page 7 of 7
